REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is a reissue office action for US Patent 7,502,758, which included original patent claims 1–12.  Applicant requested amendment on 4/6/2022.  Claims 1, 8, 16 and 17 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“Independent claims 1 and 9 omit limitations describing how data representing user inputs are received by an information processor, how rounding up of entries is carried out, and how a provider account is incremented. An error relied upon as a basis for this reissue is that the above limitations were erroneously omitted from independent claims 1 and 9, and thus the claims are too broad. The error arose through a failure to appreciate the full scope of the invention (see MPEP 1402 and 1414(II)(A)). Amended claims 1 and 9 remedy this error.” (4/16/2019 declaration p. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,574,403 (Webb) and US 6,112,191 (Burke ‘191).
Webb (US Patent 7,574,403) includes an earliest effective filing date of 3/20/2000 due to CIP parent 09/531,412, but only for the subject matter supported at that time.  Therefore, citations in this action to Webb will reflect the portions of the 09/531,412 disclosure filed on 3/20/2000.
Burke '191 is prior art.  The front face of the underlying patent undergoing reissue here (US Patent 7,502,758) has an effective filing date of 9/12/2001 due to the original PCT filing date.  This patent’s front face does not list any earlier benefit dates, although the patent file wrapper includes mention of a series of US provisionals filed 9/11/2000.  Nonetheless, none of these provisionals would support the pending reissue claims, at least because none of these provisionals mention any rounding features.  Therefore Burke '191 (published 8/29/2000) qualifies as 102(b) prior art.
1. A computer-implemented method of accumulating credits from financial movements to and from one or more accounts held by a financial transactor and managed by an account manager, the method comprising: 
“PATRONAGE INCENTIVE SYSTEM AND METHOD FOR INTERNET-BASED RETAIL BUSINESSES” (Webb, page 1: lines 1–2).
“patronage incentive system in which a customer, for example, visits a web site of a retailer, makes a purchase using a credit card, or other medium and is then offered an option to save money” (Webb, 1:17–20).
“The difference between the rounded and the retail price is then credited to the customer's personalized rounded account” (Webb, 1:8–10).
establishing a time period for periodically processing rounded up transaction amounts for the one or more accounts;
“the cash value of the difference between the rounded amount and the retail price is credited instantly when the purchase is made or periodically (daily/weekly/monthly) from the retailer's web site” (Webb, 14:8–11).
	The implementation for daily, weekly or monthly processing represents establishing a time period for periodic processing.
receiving, from a communications device, data including account information and one or more roundup parameters associated with one or more transactions in the one or more accounts; 
““Customer Registration Process”, which is a registration process similar to signing up for an account for a credit card where the Roundit.com would gather personal information such as name, address, city, state, zip code, phone, e-mail of the customer, and any other information required to initiate a Round It account” (Webb, 41:12–16).
“amount . . . saved each time a purchase is made . . . for further investment in an investment area . . . chosen by the customer” (Webb,  4:3–7).
“rounding up, upon the customer's approval” (Webb, 13:17).
“charges the rounded amount from a credit card or from other financial information submitted by the customer” (Webb, 28:17–19).
“The purchase price is rounded up to the nearest dollar (or to a higher figure upon the request of the customer),” (Webb, 25:14–16).
“the chosen rounded dollar amount” (Webb,  4:14–15). 
See Webb Fig. 1 (computers 2 to access retailer websites such as A.com, B.com and data entry at Roundit.com service website by the user as above).
initiating roundup by accessing entries in the one or more accounts with an information processor and authorizing, by the financial transactor, a rounding up of the entries in the one or more accounts in accordance with the one or more roundup parameters; rounding up the entries in the one or more accounts to obtain a total roundup amount by applying at least one rounder function to the entries in the one or more accounts to derive the total roundup amount based at least partially on the one or more roundup parameters;
“Upon approval by the customer 1, the Round It purchase cycle 5 is initiated” (Webb, 13–14).
“The purchase price is rounded up to the nearest dollar (or to a higher figure upon the request of the customer),” (Webb, 25:14–16).
“the cash value of the difference between the rounded amount and the retail price is credited instantly when the purchase is made or periodically (daily/weekly/monthly) from the retailer's web site” (Webb, 14:8–11).
“The option given takes the form of a request as to whether the customer would like to save and round the price of the purchase to the next nearest higher dollar amount or any other higher dollar amount. In this manner, upon the customer's approval to “round it”, a saving software program of the patronage incentive system “rounds up” the price of the purchase to the nearest higher dollar (or to a greater dollar amount) (Webb, 2:1–8).
withdrawing the total roundup amount from the one or more accounts and debiting the one or more accounts with the total roundup amount;
“The purchase price is rounded up to the nearest dollar (or to a higher figure upon the request of the customer),” (Webb, 25:14–16).
“charges the rounded amount from a credit card or from other financial information submitted by the customer” (Webb, 28:17–19).
during a first periodic processing: determining that the total roundup amount is less than a minimum amount associated with a provider account, wherein the provider account is owned by the financial transactor and is different than the one or more accounts managed by the account manager;
	Webb teaches that excess funds can be periodically collected and ultimately sent to a provider or investment account:
“the cash value of the difference between the rounded amount and the retail price is credited instantly when the purchase is made or periodically (daily/weekly/monthly) from the retailer's web site” (Webb, 14:8–11).
 ““You have deposited a specified amount into your “Round It” account.” At this point, the process representing an instant deposit is completed.” (Webb, 37:18–20).
“After the cash from the rounding up procedure is deposited into the bank” (Webb, 32:14–15).
“The difference . . . is then transferred to a customer's savings or other account for further investment into investment areas available in the marketplace” (Webb, 1:11–15).
“an investment account” (Webb, 33:1).
	The “minimum amount” language is addressed below.
based on the determining that the total roundup amount is less than the minimum amount associated with the provider account, at least temporarily crediting the total roundup amount to an account managed for the financial transactor by the information processor; and 
during a second periodic processing occurring at a point in time after the first periodic processing in accordance with the time period established for periodically processing rounded up transaction amounts: 
determining an updated total roundup amount, wherein the updated total roundup amount reflects rounded up amounts determined from additional entries in the one or more accounts; and
based on a determination that the updated total roundup amount, including funds in the account managed for the financial transactor by the information processor have reached the minimum amount, initiating transfer of at least the minimum amount to the provider account owned by the financial transactor,
	Webb teaches several instances of accumulating (i.e. maintaining) funds in an account different from the provider account including: 
“the ability to liquidate an account upon the customer's request, in which case the saving software program issues a refund or withdrawal to the customer in a certain form, depending upon the level of the savings accumulated” (Webb, 18:16-20). 
“when the savings of the customer are not sufficient to remove them from the single account with the investment entity the retailer may possibly issue a gift certificate entitling the customer to make a purchase at the retailer's web site at a later time” (Webb, 19:5-9).
“account balance” (Webb, 43:9).
	Although Webb teaches periodic processing for rounding-up and resulting accumulations in an account, Webb does not however appear to teach that the periodic accumulations are subject to a minimum amount associated with a provider account.  Burke ‘191 however teaches a “Rounder” system where excess monies are generated through rounding up of transactions, the excesses collected for donation to charity, for example (see ABSTRACT).  Burke ‘191 in particular teaches that excesses created via rounding up are accumulated over time in a temporary account until a predefined, provider threshold is met, whereby the accumulation is sent to the charity/provider account chosen/owned by the user:
“PA OPENS ACCOUNTS WITHSP” (Burke '191 FIG. 1B).
 “Level 3 assigns the [excess] funds to an account previously opened by Level 1 SP through services provided by Level 3. The funds are then forwarded, when they reach pre-selected thresholds, by EDI (Electronic Data Interface) transfer to Level 4, the provider accounts, selected by Level 1 SP.” (Burke ‘191 4:7–10).
	It would have been obvious to one of ordinary skill at the time of the invention to have 1) determined that a Webb-generated excess did not meet a provider threshold and therefore to have deposited this small excess in Webb’s temporary account for future periodic accumulation and 2) upon a subsequent periodic round-up, to have transferred the resulting larger accumulation to the provider account due to the larger accumulation having exceeded the threshold, in the manner as taught by Burke '191.  Doing so would have resulted in the provider receiving donation amounts that were above the pre-selected threshold, consistent with the teachings of Burke '191.
wherein the step of initiating roundup is performed by the information processor accessing the one or more accounts in the account manager, and the steps of initiating roundup, rounding up and withdrawing are performed outside the control of the account manager.
“charges the rounded amount from a credit card or from other financial information submitted by the customer” (Webb, 28:17–19).
The steps are performed by the Round It saving software program (depicted in Webb Fig. 1) which is outside the control of the account manager (i.e. the credit card entity).

8. A method as in claim 1, wherein information processor resides as a module in a computer.
“The patronage incentive system of the present invention includes a computer system
for interactive communication between customers and retailers and a saving software
program interactive with customers through web sites of the retailers for: (a) rounding
up” (Webb, 13:11–17).

16. The method of Claim 1, wherein the applying the at least one rounder function to the entries in the one or more accounts further comprises (a) applying a first rounder function to entries in a first account held by the financial transactor and (b) applying a second rounder function to entries in a second account held by the financial transactor.
“provide a "Roundit.com" icon option at the web site of each participating retailer in order that the customer is provided with the opportunity to increase his/her savings by making purchases at any participating retailer's web site” (Webb, 12:6–11).
“Although a single bank or institution 6 is shown in Fig. 1, it is clear that a plurality of bank partners may participate in the "Round It" program of the present invention” (Webb, 26:5–8).
“the Roundit.com web site where all information about the transaction between the client and the retailer as well as interaction between the retailer and the bank or other financial institution are recorded” (Webb, 14:13–17).
“charges the rounded amount from a credit card or from other financial information submitted by the customer” (Webb, 28:17–19).
“patronage incentive system in which a customer, for example, visits a web site of a retailer, makes a purchase using a credit card, or other medium and is then offered an option to save money” (Webb, 1:17–20).

17. The method of Claim 1, wherein the communications device is remote from the information processor and includes software that enables the financial transactor to make deposits or payments to one or more financial institutions, and wherein the method further comprises receiving, by the information processor, transaction information associated with at least one deposit or payment made to a financial institution using the software.
See Webb Fig. 1 (computers 2 to access retailer websites such as A.com, B.com and data entry at Roundit.com service website by the user as above).
“patronage incentive system in which a customer, for example, visits a web site of a retailer, makes a purchase using a credit card, or other medium and is then offered an option to save money” (Webb, 1:17–20).
“the Roundit.com web site where all information about the transaction between the client and the retailer as well as interaction between the retailer and the bank or other financial institution are recorded” (Webb, 14:13–17).

Response to Arguments
Prior Art Rejections
Applicant argues:
“[The relied-upon] portion of Burke appears to suggest that funds are transferred as soon as they reach a certain threshold in this cited embodiment ("funds are then forwarded, when they reach pre-selected thresholds"). Other portions of Burke appear to suggest that this embodiment of forwarding funds upon a threshold being met is a separate embodiment from actions occurring periodically. For example, Burke at 3:6-8 mentions transaction depositing occurring at "completion of a specified period or amount, e.g. day, week, $50.00 ... " (emphasis added). This implies that embodiments in which funds are transferred on a periodic (e.g., daily or weekly) basis in Burke is an alternative approach to funds being transferred when reaching a threshold. Accordingly, applicants submit that Burke does not teach or suggest the newly amended claim recitations of Claim 1,” (4/6/2022 p. 8).
Examiner disagrees.  The rejection is based on the combination of Webb and Burke '191.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, Webb teaches periodic round-up processing and accumulation.  Burke '191 teaches transfer of accumulated funds when they reach a threshold.  One of ordinary skill would have found it obvious to have transferred Webb’s accumulation of periodic excesses when the total accumulation exceeded a threshold (i.e. when a final periodic excess brings the accumulation total over the threshold), as articulated in the rejection above.  

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716. The examiner can normally be reached Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992